Bleckley, Chief Justice.
Sanders, being convicted of a misdemeanor in selling spirituous liquors contrary to law, brought his case here by bill of exceptions without having made in the court below any motion for a new trial. His counsel argued by brief only, therein waiving all the assignments of error except the 3d, which is, in substance, that the bill of indictment was not' supported by the evidence, inasmuch as it alleged that the liquors were sold to a person unknown to the grand jurors, whereas the only witness testified that he informed the grand jury, when before them as a witness, that he was the ’purchaser, and that several of the grand jurors knew who he was. If there had been a motion made in the court below for a new trial and that had been overruled, we could deal with this question, but without such motion the verdict of the jury and the evidence as applicable to it cannot be considered. This has been so often ruled that we need not do more than refer to about fifteen cases, to relieve ourselves from discussing it. The cases are: Beall v. Powell, 4 Ga. 525; Colquitt v. Thomas, 8 Ga. 267; Wright v. Georgia R. R., 34 Ga. 330; Fish v. Van Winkle, Id. 339; Ellington v. Coleman, Id. 425; Farris v. The State, 35 Ga. 241; McRae v. Adams, 36 Ga. 442; Crim v. Sellars, 37 Ga. 324; McCrary v. Perry, 40 Ga. 254; Ferguson v. Ferguson, 51 Ga. 341; Spiess v. Sharp, 63 Ga. 166; Murphy v. Peabody, 63 Ga. 522; Stanford v. *219Treadwell, 69 Ga. 725 ; Western, etc. R. R. v. Meigs, 74 Ga. 858; Massengill v. First, etc. Bank, 76 Ga. 342.

Judgment affirmed.